 1

 2
                                                                JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DWAINE K. DIRKS,                       Case No.: 8:20-cv-00911-JLS-JDE
12                      Plaintiff,          Hon. Judge Josephine L. Staton
13                 v.                       JUDGMENT
14   CITIMORTGAGE, INC., a subsidiary of
     Citibank; CITIBANK, N.A., a Delaware
15   corporation; CENLAR; and DOES 1
     through 20 inclusive,
16
                        Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
 1

 2        Having granted the Motion to Dismiss brought by Defendants (Doc. 48), and
 3   having dismissed with prejudice Plaintiff’s claims, the Court HEREBY ORDERS,
 4   ADJUDGES, AND DECREES that this action is dismissed with prejudice.
 5

 6        IT IS SO ORDERED.
 7

 8   Date: May 21, 2021                 ________________________
 9
                                        HON. JOSEPHINE L. STATON
                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
